IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. AP-75,778


EX PARTE MICHAEL BRACKEN PRICE, Applicant





ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 2004CR0941-W1 IN THE 290TH  DISTRICT COURT

FROM BEXAR COUNTY



 Per curiam.

O P I N I O N


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for writ of habeas corpus.  Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant was convicted of murder and
sentenced to forty (40) years' imprisonment.  The Fourth Court of Appeals affirmed his conviction.
Price v. State, No. 04-04-00886-CR, (Tex. App. -  San Antonio, 2006, no pet.).  
	Applicant contends inter alia that his appellate counsel rendered ineffective assistance
because counsel failed to timely notify Applicant that his conviction had been affirmed. 
	Appellate counsel filed an affidavit with the trial court.  Based on that affidavit, the trial court
has entered findings of fact and conclusions of law that appellate counsel failed to timely notify
Applicant that his conviction had been affirmed.  The trial court recommends that relief be granted. 
Ex parte Wilson, 956 S.W.2d 25 (Tex. Crim. App. 1997).  We find, therefore, that Applicant is
entitled to the opportunity to file an out-of-time petition for discretionary review of the judgment of
the Fourth Court of Appeals in Cause No. 04-4-00886-CR that affirmed his conviction in Case No.
2004CR0941-W1 from the 290th Judicial District Court of Bexar County.  Applicant shall file his
petition for discretionary review with the Fourth Court of Appeals within 30 days of the date on
which this Court's mandate issues.
	Applicant's remaining claims are dismissed.  See Ex parte Torres, 943 S.W.2d 469 (Tex.
Crim. App. 1997).

Delivered: October 10, 2007
Do not publish